The opinion of the court was delivered by
Garrison, J.
On this rale to show cause the defendant seeks to set aside the verdict rendered on the third trial of this case. The first trial took place on January 9th, 1908, •and the verdict for the plaintiff was set aside as against the weight of the evidence. Anderson v. Public Service Corporation, 49 Vroom 285.
On the second trial, which was held on June 20th, 1910, a judgment of nonsuit was ordered, in supposed compliance with the rule absolute obtained by the defendant which was set aside upon error on June 20th, 1911, the opinion delivered in the Court of Errors and Appeals saying that “both the eon*20tributory negligence of the plaintiff and the negligence of the-defendant belonged to the province of the jury.” Anderson v. Public Service Corporation, 52 Vroom 700.
This was the law of the case which was correctly applied in the present trial which took place on October 9th, 1911.
The jury having again found the weight of evidence as to the manner in which the accident happened in favor of the plaintiff, its verdict will not he disturbed unless demonstrably without any support in the testimony. Brown v. Paterson Paper Co., 40 Vroom 474; Fulton v. Grieb Rubber Co., 43 Id. 35; S. C. (in Court of Errors and Appeals), 46 Id. 525.
The verdict is not thus'unsupported, and now that the law of the case has been settled and followed, will not again be set aside.